Citation Nr: 0208000	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-03 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1944.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1988 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.

A November 2000 Board decision reopened the veteran's claim, 
finding that new and material evidence had been submitted.  A 
remand attached to that decision requested development of the 
evidence.  That development has been completed and this claim 
is again before the Board.


FINDINGS OF FACT

1.  In connection with his reopened claim the veteran was 
scheduled for an October 2001 VA examination, but failed to 
report without good cause.

3.  The October 2001 examination was necessary to establish 
the veteran's entitlement to service connection for a 
psychiatric disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.310, 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran and his representative have been advised of the 
evidence necessary to substantiate the claim, by means of the 
statement of the case, the supplemental statements of the 
case, the Board decision and remand, and the rating decisions 
issued regarding the claim.  He has also been furnished with 
a February 2002 supplemental statement of the case notifying 
him of the pertinent provisions of the VCAA.  Three VA 
facilities were asked whether they possessed any further 
records of treatment for the veteran and all responded in the 
negative.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the veteran or appellant has indicated is pertinent to the 
claim and has satisfied the duty to assist.  See 38 U.S.C.A. 
§ 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The veteran contends that a psychiatric disorder was incurred 
in or aggravated by service and that service connection 
therefor is warranted.

Pursuant to a November 2000 Board remand, the veteran was 
scheduled for a VA examination on October 31, 2001.  The 
veteran failed to report for that examination.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

The veteran's claim for service connection for an acquired 
psychiatric disorder has been previously denied and was 
reopened by a November 2000 Board decision that found that 
new and material evidence had been submitted to reopen the 
claim.  Therefore, the claim is considered to be a reopened 
claim.  The veteran has reported through his representative 
that he is "physically incapable" of reporting for an 
examination.  This unsubstantiated and vague assertion 
without more does not constitute good cause for failing to 
report.  The veteran has not reported any of the details of 
his physical incapacity, and has responded to VA requests for 
treatment records by saying that VA has all relevant records.  
Yet, if he were so disabled as to be incapable of reporting, 
it would be expected that there would be medical records 
documenting this fact.  

Accordingly, the Board finds that the record does not 
demonstrate good cause for the veteran's failure to report.  
The scheduled examination was necessary because the Board 
needed a medical opinion as to whether the psychiatric 
disability pre-existed service and, if so, whether the pre-
existing disability underwent a permanent increase in 
severity during service.  Thus, pursuant to 38 C.F.R. 
§ 3.655, his claim must be denied for failure to report to 
the scheduled VA examination without which, entitlement to 
the benefit sought cannot be established.

The Board's remand served to notify the veteran of the need 
for the examination in order to substantiate his claim.  The 
RO advised him of the provisions of 38 C.F.R. § 3.655, and of 
the adverse impact a failure to report would have on his 
claim.  Under these circumstances, the Board is required to 
deny the veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

